Name: Decision of the EEA Joint Committee No 29/97 of 12 June 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: consumption;  technology and technical regulations;  European construction;  European Union law;  building and public works;  production
 Date Published: 1997-09-04

 4.9.1997 EN Official Journal of the European Communities L 242/78 DECISION OF THE EEA JOINT COMMITTEE No 29/97 of 12 June 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was last amended by Decision of the EEA Joint Committee No 21/97 of 2 May 1997 (1); Whereas European Parliament and Council Directive 95/16/EC of 29 June 1995 on the approximation of the laws of the Member States relating to lifts (2) is to be incorporated into the Agreement; Whereas Commission Recommendation 95/216/EC of 8 June 1995 concerning improvements of safety of existing lifts (3) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 1. The following point shall be inserted after point 4 (Council Directive 86/663/EEC) of Chapter III of Annex II to the Agreement: 5. 395 L 0016: European Parliament and Council Directive 95/16/EC of 29 June 1995 on the approximation of the laws of the Member States relating to lifts (OJ L 213, 7. 9. 1995, p. 1). 2. The following heading and point shall be inserted after point 5 (European Parliament and Council Directive 95/16/EC): ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: 6. 395 X 0216: Commission Recommendation 95/216/EC of 8 June 1995 concerning improvements of safety of existing lifts (OJ L 134, 20. 6. 1995, p. 37). Article 2 The texts of European Parliament and Council Directive 95/16/EC and Commission Recommendation 95/216/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 13 June 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 12 June 1997. For the EEA Joint Committee The President C. DAY (1) See page 67 of this Official Journal. (2) OJ L 213, 7. 9. 1995, p. 1. (3) OJ L 134, 20. 6. 1995, p. 37.